Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (11/11/20)

The present application is being examined under the post-AIA  first to invent provisions. 

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Applicant’s representative authorized following Examiner's amendments via telephone interview. Following claims were further amended to read as follows:

A cab used in a work machine, the cab comprising:
            a first pillar;
            a second pillar disposed to  rear of the first pillar;
            a beam disposed between the first pillar and the second pillar; and
            a reinforcing member provided to the beam,  
the beam including 
                        an inner plate; and
                        an outer plate disposed on an outside of the inner plate, and 
            the reinforcing member being disposed between the outer plate and the inner plate and fixed to the inner plate.

Cancelled. 

3.    The cab according to claim 1, wherein the reinforcing member includes
a plate shaped first portion formed from the inner plate toward the outer plate, a plate shaped second portion being opposite the first portion, the plate shaped 20    second portion being formed from the inner plate toward the outer plate, and
a plate shaped third portion connecting a distal end on an outer plate side of the first portion and a distal end on the outer plate side of the second portion.

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have a reinforcing member provided to the beam, the beam including an inner plate; and an outer plate disposed on an outside of the inner plate, and the reinforcing member being disposed between the outer plate and the inner plate and fixed to the inner plate and further in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov